Name: 80/28/EEC: Council Decision of 20 December 1979 replacing a member and an alternate of the Advisory Committee on Vocational Training
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-01-17

 Avis juridique important|31980D002880/28/EEC: Council Decision of 20 December 1979 replacing a member and an alternate of the Advisory Committee on Vocational Training Official Journal L 012 , 17/01/1980 P. 0027****( 1 ) OJ NO 190 , 30 . 12 . 1963 , P . 3090/63 . ( 2 ) OJ NO L 91 , 12 . 4 . 1968 , P . 26 . COUNCIL DECISION OF 20 DECEMBER 1979 REPLACING A MEMBER AND AN ALTERNATE OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 80/28/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO THE COUNCIL DECISION OF 18 DECEMBER 1963 LAYING DOWN THE RULES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING ( 1 ), AS AMENDED BY THE DECISION OF 9 APRIL 1968 ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS AND ALTERNATES OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING FOR THE PERIOD ENDING ON 15 OCTOBER 1980 , WHEREAS ONE SEAT FOR A MEMBER AND ONE SEAT FOR AN ALTERNATE OF THE ABOVE COMMITTEE IN THE WORKERS ' REPRESENTATIVES ' CATEGORY HAVE FALLEN VACANT FOLLOWING THE RESIGNATION OF MR THORGRIMSON AND MR ANDERSEN , OF WHICH THE COUNCIL WAS INFORMED ON 14 DECEMBER 1979 ; HAVING REGARD TO THE NOMINATIONS SUBMITTED ON 14 DECEMBER 1979 , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR NIELS ENEVOLDSEN IS HEREBY APPOINTED AS A MEMBER AND MR CHR . AAGAARD HANSEN AS AN ALTERNATE OF THE ADVISORY COMMITTEE ON VOCATIONAL TRAINING IN PLACE OF MR THORGRIMSON AND MR ANDERSEN RESPECTIVELY FOR THE REMAINDER OF THEIR TERMS OF OFFICE , WHICH RUN UNTIL 15 OCTOBER 1980 . DONE AT BRUSSELS , 20 DECEMBER 1979 . FOR THE COUNCIL THE PRESIDENT J . TUNNEY